United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3066                                                September Term, 2021
                                                                     1:21-cr-00053-CJN-1
                                                      Filed On: January 12, 2022
United States of America,

              Appellee

       v.

Edward Jacob Lang,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

         ORDERED AND ADJUDGED that the district court’s September 20, 2021 oral
order denying appellant’s motion for pretrial release be affirmed. Appellant has not
demonstrated that the district court clearly erred in finding that no condition or
combination of conditions of release would reasonably assure the safety of any other
person and the community. See United States v. Munchel, 991 F.3d 1273, 1282 (D.C.
Cir. 2021). The evidence proffered by the government shows that, over the course of
two and a half hours on January 6, 2021, appellant repeatedly pushed, punched, and
kicked at police officers defending the Lower West Terrace entrance to the Capitol
building. He also slammed a door against one officer’s head and struck other officers
first with a stolen riot shield and later with a metal baseball bat. As we explained in
Munchel, “those who actually assaulted police officers . . . are in a different category of
dangerousness than those who cheered on the violence or entered the Capitol after
others cleared the way.” Munchel, 991 F.3d at 1284. After January 6, appellant
boasted about his conduct, advocated taking up arms against the government, and
attempted to organize militias for future acts of violence.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3066                                                September Term, 2021

       The district court did not clearly err in weighing this evidence—along with
appellant’s limited criminal history and his occasional attempts to aid others on January
6—and concluding that appellant would pose a danger to the community if released
given his risk of committing or advocating violence in support of his political beliefs.
See 18 U.S.C. § 3142(g).

        Appellant also argues that conditions at the D.C. Jail—specifically, his alleged
inability to communicate confidentially with counsel and review discovery—should have
warranted pretrial release. Appellant relies primarily on the proposed Federal Bail
Reform Act of 2020, which would have amended 18 U.S.C. § 3142 to provide that
district courts deciding whether a defendant is a danger to others must consider, among
other things, “the conditions of confinement, including . . . the person’s ability to
privately consult with counsel and meaningfully prepare a defense.” H.R. 9065, 116th
Cong., § 2 (2020). However, appellant concedes that the Federal Bail Reform Act of
2020 was not enacted into law. And as the Supreme Court has opined, “[o]ur charge is
to give effect to the law Congress enacted.” Lewis v. Chicago, 560 U.S. 205, 217
(2010).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                 FOR THE COURT:
                                                 Mark J. Langer, Clerk

                                          BY:    /s/
                                                 Daniel J. Reidy
                                                 Deputy Clerk




                                          Page 2